Title: To John Adams from Samuel Allyne Otis, 31 January 1789
From: Otis, Samuel Allyne
To: Adams, John


          
            Dear Sir
            New York Jany 31st 1789
          
          Probably before this will reach you the election of Vice President will be determined, upon which I may venture to congratulate you Sir, as I hear of no Competition of any importance.
          Mrs Adams & Col Smith can give you a more minute acct of public affairs & particularly of the dispositions of the people of this State, having good information from your friend Mr Jay and others, than it is in my power to communicate. It is however but too notorious that Mr Clintons interest is powerfully exerted to impede the new Government. The Legislature cannot agree upon the mode of chusing Senators, nor is it expected they will early be represented in the Senate.
          Five States only are represented in Congress altho I think it cannot be many days before we have seven & perhaps nine States. You are frequently enquired after & will be soon expected.
          When I did myself the honor to write you last I took the liberty to solicit your interest for the appointment to be Clerk of the Senate, And as I have encouragment from my friends of success, I hope you will excuse my reiterating the subject. R H Leee Esqr & R Izzard Esqr will as heretofore be much with you in politics, in the choice of men & adoption of measures; to those Gentlemen I am unknown; Could I obtain their voice I flatter myself in addition to my other friends it would give me success. If Sir you approve my views I should feel and at all times acknowledge the obligation if you would further them.
          But for the unprovoked malice of Mr H, I should have been appointed Naval Officer for the Port of Boston, The same influence prevented my election for Suffolk District. The Clerkship of either House is no object for a young man, but at my time, & in my circumstances, it would be important, being wholly out of business, & my commercial prospects at an end; However I must leave my pretensions to speak for themselves, & will not be burthensome with

importunity, And after compliments to the family & Connexions subscribe with great sincerity / Sir / Your most obedient & / Humble Servt
          
            Sam. A. Otis
          
        